*286
By the Court.

Lumpkin J.
delivering the opinion.
The plaintiff offered, all at the same time, sundry pieces of evidence, going to show the organization of the Manufacturers and Mechanics Bank, the payment in of the $25,000 required by the charter before transacting any business, and an order of the board of directors to the effect, that each stockholder be allowed to discount his note to the amount of his stock, payable thirty days after demand by the President. Paul J. Semmes, the defendant, was the President, and a stockholder to the amount of fifteen hundred shares.
The testimony was objected to and ruled out, upon the ground, that it was irrelevant, "because garnishment was not the proper remedy in this case. Had the proof gone one step further, showing that in accordance with the order of the board, Semmes had borrowed $15,000, and given his note for the amount, and there stopped, the case would have been fully made out. He would be convicted undoubtedly of being a debtor to the bank for that sum. True, the development of alt the facts in the case, might have shown that garnishment was not the proper remedy. But the objection was premature. As far as the evidence went, it tended to-demonstrate the issue, to-wit; that Semmes was-a debtor to the bank. We repeat, had the proof gone one step further, and established that he got $15,000, and gave his note for it, the evidence would have been complete. And without this, that which was offered would have amounted to nothing.
It is not the practice of the Courts to require all the testimony to be introduced or even disclosed at once. The holder of a bankable note, sues the endorser. He first offers the note. It is admitted without proof of demand and notice, a recovery cannot of course be had. Still the note is always introduced without objection. The plaintiff in ejectment, begins by offering a grant from the State to the land in dispute. Instead of showing title in the plaintiff; it *287shows paramount title out of him; as does every intermediate conveyance perhaps, until you reach the deed under which he claims. Still he is always permitted to proceed; and to begin at either end of the chain tracing his title from the State down to himself, or from himself up to the State.
But here as the record shows, the objection was not to the relevancy of the testimony generally, which is the question argued before us. But it was rejected distinctly upon the ground, that the common law remedy in this case, did not lie. Now whether this be so or not, the objection came too soon.
Judgment reversed.